OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 24 April 2020.
It is also noted that the instant correspondence constitutes a second Non-Final Office Action, subsequent to the Non-Final Office Action dated 16 June 2022 (hereinafter “Non-Final Office Action”).

Response to Amendment
The Amendment filed 14 September 2022 has been entered. Claims 1 and 15 have been amended, and claim 3 has been canceled. As such, claims 1, 2, and 4-21 remain pending; claims 18-21 have previously been withdrawn from consideration; and claims 1, 2, and 4-17 are under consideration and have been examined on the merits.
The amendment to Figure 1 which deletes reference character (114) (see replacement sheet filed 14 September 2022) has overcome the objection to Figure 1 previously set forth in the Non-Final Office Action. The aforesaid objection has been withdrawn, and the Examiner thanks Applicant for correcting the issues. The replacement sheet is accepted.
It is respectfully noted that the Remarks filed 14 September 2022 do not acknowledge/address the rejection of claims 11, 12, and 17 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The amendments to claim 15 have overcome the rejection of claim 17 under 112(b). However, the rejections of claims 11 and 12 under 112(b), previously set forth, are maintained herein. New grounds of rejection under 112(b) are also set forth herein, necessitated by the amendments to the claims.
The amendments to claims 1 and 15, respectively, further in view of Applicant’s arguments, have overcome each and every rejection previously set forth in the Non-Final Office Action under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103. The aforesaid art rejections have been withdrawn by the Examiner. However, new grounds of rejection are set forth herein in view of newly relied upon art to Barroso et al., of which was cited in the “Pertinent Prior Art” section of the Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8, and 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, it is noted that claim 5 is dependent upon claim 3, of which has been canceled by way of amendment. As such, claim 5 is indefinite due to unclear dependency. Given that the limitations of claim 5 are identical to claim 4, the Examiner is interpreting art which reads on claim 4 as reading on the limitations of claim 5. In order to overcome the issue, it is respectfully suggested to cancel claim 5. 
Regarding claim 8, it is noted that claim 8 is dependent upon claim 3, of which has been canceled by way of amendment. As such, claim 8 is indefinite due to unclear dependency. Based on the amendments, it is the Examiner’s position that Applicant intended to change the dependency of claim 8 to be dependent upon claim 1 (of which now includes the previous limitations of claim 3). For examination on the merits, claim 8 is interpreted as if it was dependent upon claim 1. To overcome the issue, it is respectfully suggested to amend claim 8 to be dependent upon claim 1.
Regarding claims 11 and 12, the respective limitations of the coefficient of friction being less than or equal to about 0.7 are indefinite, as it is unclear whether said coefficient is of static (i.e., starting) or dynamic (i.e., sliding) friction; as well as unclear how said coefficient of friction is measured (e.g., the species of material which defines the surface upon which the coated glass container slides; the surface roughness thereof; force in the case of static coefficient; speed in the case of dynamic coefficient) and under what conditions (e.g., temperature, % RH), of which one of ordinary skill in the art readily recognizes has a direct effect on the degree of the measured coefficient of friction, as evidenced by [0058] of Applicant’s specification. Thus, based on the absence of the aforesaid, the metes and bounds of the scope of the claims cannot be readily envisaged by one of ordinary skill.
For examination on the merits, the aforesaid limitations are interpreted under the broadest reasonable manner in view of Applicant’s specification (see MPEP 2111; 2111.01(II)), of which does not explicitly define the coefficient of friction. Thus, the limitations are interpreted as being the dynamic coefficient of friction, measured on any surface and under any atmospheric conditions.
In order to overcome the issue, it is respectfully suggested to amend the claims in light of the information presented at [0058-0061] of the specification – dynamic friction coefficient; normal force value; reference surface material; speed of container; temperature; and humidity.
Regarding claims 12 and 13, it is noted that both claims are (respectively) dependent upon claim 3, of which has been canceled by way of amendment. Thus, the claims are indefinite due to unclear dependency. For examination on the merits (similar to rejection of claim 8 above), claims 12 and 13, respectively, are interpreted as if they were, respectively, dependent upon claim 1. To overcome the issues, it is respectfully suggested to amend claims 12 and 13, respectively, to be dependent upon claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0060444; “Wang”) (prev. cited).
Regarding claims 1 and 15, Wang discloses a glass container having a silica coating on the exterior surface thereof [Abstract; 0005, 0014, 0015]. The silica coating is formed by preparing a sol-gel solution containing a silica precursor; coating the sol-gel solution on the exterior surface of the glass container; and then converting the precursor to silica via exposure to increased temperature (i.e., heating) in an environment having 60-85% relative humidity (RH) [0018, 0019, 0023, 0028-0031]. The silica precursor is a polysilazane, such as a perhydropolysilazane [0005, 0024-0026]. 
The sol-gel solution may be applied to the glass container after it has been annealed, via dipping or spraying (inter alia) [0028, 0029]. The sol-gel solution comprises an organic solvent and the polysilazane, where the polysilazane accounts for 2 to 30 wt.% of the sol-gel solution (i.e., 2 to 30 wt.% relative to the total weight of the solution) [0026]
The intermediate product implicitly disclosed by Wang, i.e., the glass container having its exterior surface coated with the polysilazane, but prior to heating/conversion thereof into silica, reads on the claimed coating comprising one or more polysilazanes. The amount of polysilazane in the sol-gel solution of 2 to 30 wt.% substantially overlaps with the claimed range(s) of at least 15 wt.%, thereby rendering the claimed range(s) prima facie obvious (see MPEP 2144.05(I)).
Wang does not explicitly recite “pharmaceutical package” as recited in the preamble of claim 1. However, the recitation thereof, in the absence (in the claim) of (e.g.) a particular shape, configuration, material disposed therein, and/or chemical composition which defines the glass container as it relates to pharmaceuticals (e.g., see Applicant’s specification [0022]) does not convey or carry patentable weight other than a pharmaceutical or composition of the sort must be capable of being disposed in the glass container by which said “pharmaceutical package” is defined. More simply put, the preamble recites “pharmaceutical package”, but the claim is merely defined by a coated glass container and does not contain any other limitations as to how the article relates to pharmaceuticals – thus, the breadth of “pharmaceutical package” is broad such that it encompasses any coated glass container. As such, the recitation in the preamble is anticipated or read on by a glass container which meets the limitations of the claim and which is capable of containing (i.e., merely having disposed therein) a ‘pharmaceutical’ composition (of which is broad in itself such that dissolvable antacid tablets in water contained therein would read thereon) (see MPEP 2111.02(I) and (II) regarding the effects of the preamble as it relates to examination on the merits). 
In view of the foregoing analysis, the intermediate coated container of Wang (prior to conversion of the polysilazane to silica) reads on and renders obvious all of the limitations of claims 1 and 15. 
Regarding claims 2 and 16, as set forth above in the rejection of claims 1 and 15, the polysilazane may be a perhydropolysilazane (all R groups are hydrogen). The specification does not define “organic moiety”. As such, the plain meaning/broadest reasonable interpretation (in light of the specification) of the term is an organic constituent group (e.g., –H, –CH3) bonded to (e.g., covalently) said polysilazane at any position. Therefore, the hydrogen groups bonded to the Si atoms of the silazane backbone read on the claimed organic moiety. 

Claims 1, 2, 4, 5, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (US 5,709,741; “Akamatsu”) (prev. cited), in view of  Barroso et al. (Gilvan Barroso, Quan Li, Rajendra K. Bordia, and Günter Motz, “Polymeric and ceramic silicon-based coatings – a review”, Journal of Materials Chemistry A, 2019, 7, pp. 1936-1963, published online 29 Nov. 2018; hereinafter “Barroso”) (newly relied upon; prev. cited; copy prev. provided).
Regarding claims 1 and 15, Akamatsu discloses a water repellent coating (i.e., layer) for glass substrates including specifically, inter alia, glass containers (see MPEP 2131.02(II)), said coating comprising/formed from a disilazane that is, inter alia, 1,3-diethyl-1,1,3,3-tetramethyldisilazane [col. 2, formula where n and n’ = 2] (see MPEP 2131.02(II)); and said coating formed by coating (e.g., dipping, spraying) the disilazane on the glass and allowing it to dry at room temperature, and/or through application of heat [Abstract; col.1, ln. 5-15; col. 2, 1-16, 54-64; col. 3, ln. 1-11, 27, 31-38; col. 5, 13-17]. 
As stated, Akamatsu indicates that the coating may be heated, but does not explicitly state that the disilazane polymerizes to form a polysilazane, including to define a proportion of the coating of 15% or more based on weight. 
Barroso is directed to polymer-derived ceramics (PDCs), specifically coating materials based on precursors/prepolymers which when subject to thermal, chemical, and/or radiative processes, may be converted to ceramic materials and adhere to glass surfaces [pp. 1937, 1943]. Barroso discloses that upon thermal treatment in an inert atmosphere, polysilazanes may be converted into silicon nitrides [pp. 1938]. Barroso teaches that the precursors, typically a mixture of oligomers and low-molecular weight polymers, are capable of volatilizing and depolymerizing, resulting in low mass yields upon conversion; to reduce the aforesaid from occurring, the precursors may be crosslinked, resulting in formation of 3D polymeric networks – the transformation from individual precursor molecules to (preceramic) thermoset polymers [pp. 1938, section 3]. Barroso teaches, with respect to polysilazanes, that heat treatments in air, in the absence of added steam/humidity or ammonia, over temperatures less than 400°C, such as from 200 to 400°C, result in cross-linking of the silazane precursor molecules into a thermoset state (i.e., polymerization of the precursors), of which increases their hardness and/or modulus [pp. 1946, section 7.1; pp. 1947, section 7.1 and Fig. 13]. Barroso also teaches that heating, i.e., crosslinking in the atmosphere (i.e., air) is most desired, owing to lower costs compared to steam and inert-gas environments [pp. 1946-1947]. 
Akamatsu and Barroso are directed to forming coating layers on glass substrates from silazane monomers and oligomers.
Given that Akamatsu explicitly states that in addition/alternatively to allowing the coating (including the disilazane monomer) to dry at room temperature on the glass substrate, heat may also be applied, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have heated the coating on the glass (container) substrate, such as at temperatures up to 400°C (e.g., 200-400°C), as taught by Akamatsu, in order to prevent volatilization of the monomers (increase the stability of the coating) and/or to increase the overall hardness and/or modulus.
Further, given that Akamatsu explicitly discloses the water repellent coating being suitable for use on glass containers, it would have been prima facie obvious (prior to the effective filing date of the invention) to have coated a glass container with the coating set forth above, and further, given that logically the coating can be disposed on the inside surface, the outside surface, or both of the aforesaid surfaces of the glass container (finite number of choices), it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated the glass container on, inter alia, the outer surface (see MPEP 2143(I)(E)); additionally or alternatively to have provided the aforesaid outer surface with water repellency as taught by Akamatsu. 
Per the aforesaid modifications, the coating of Akamatsu (including the disilazane monomer) would have been coated on the exterior surface of a glass container, and would have been subsequently heated at a temperature of up to 400°C, such as over the range of 200 to 400°C. 
Applicant’s specification indicates that in order to form the coating comprising one or more polysilazanes on the outer surface of the glass container as claimed, a silazane monomer, prepolymer, or combination thereof may simply be applied to said surface (e.g., dipping, spraying) and then cured by resting at room temperature or by heating, thereby polymerizing said monomer, prepolymer, or combination thereof [0030, 0040, 0042]. The heating temperatures sufficient to cure/polymerize the polysilazane may be from 200 to 300°C, or greater such as at least 300°C, at least 400°C, at least 500°C, or at least 600°C [0042]. The curing is “dry heating”, i.e., heated under approximately atmospheric humidity, or at least where moisture is not added [0043]. Applicant’s specification also indicates (explicitly names) that inter alia, 1,3-diethyl-1,1,3,3-tetramethyldisilazane may be the silazane monomer utilized in forming the coating [0028]. With respect to the disclosed exemplary embodiments, curing included a room temperature hold for 1 hour, followed by 30 minutes at a temperature of 250°C in an oven with no added humidity [0085-0087; Table 1].
In view of the foregoing (substantially identical composition and process parameters of the coating of modified Akamatsu relative to Applicant’s claimed/disclosed coating), it stands to reason (based on the aforecited disclosure/teachings of Barroso, and in view of Applicant’s disclosure as evidence), in the absence of factually-supported objective evidence to the contrary, that the coating of modified Akamatsu, formed from 1,3-diethyl-1,1,3,3-tetramethyldisilazane and cured in the atmosphere (i.e., with no added humidity) with increased heat, specifically at temperatures over the range of up to 400°C (such as 200-400°C), would have inherently formed a polysilazane from the disilazane monomer (i.e., the coating layer formed on the outer surface of the glass container would have been a polysilazane network formed via crosslinking polymerization of the aforesaid disilazane monomer) (see MPEP 2112(V) and 2112.01(I), (II); 2145). 
Given that no other nonvolatile/polymeric components are required in the coating composition; and given that per the teachings of Barroso, the coating would have been heated to temperatures sufficient to polymerize the disilazanes but not so high as to initiate conversion, or reach substantial/complete conversion, of the thermoset polymer into a ceramic network, there is a reasonable expectation that the coating would have been defined entirely, or substantially entirely (based upon wt.%), by the polysilazane resulting from the crosslinking polymerization of the disilazane monomers. In other words, in the absence of factually-supported objective evidence to the contrary, it stands to reason that the coating on the exterior surface of the glass container of Akamatsu would have inherently been defined by 15 wt.% or more of polysilazane, including up to completely or substantially defined thereby (i.e., encompassing over 50 wt.%) (see MPEP 2112(V); 2112.01(I), (II); 2145). 
The coated glass container of Akamatsu, as modified above, reads on the claimed pharmaceutical package recited in claims 1 and 15, given that there are no structural or chemical features recited in the claim associated with said container being a pharmaceutical package, and further given that the coated glass container would be capable of containing a material/composition (e.g., medicine) therein. The coated glass container of modified Akamatsu, set forth above, reads on all of the limitations of claims 1 and 15.
Regarding claims 2 and 16, it is first noted that the specification does not define “organic moiety”. As such, the plain meaning/broadest reasonable interpretation (in light of the specification) of the term is an organic constituent group (e.g., –H, –CH3) bonded to (e.g., covalently) said polysilazane at any position. Therefore, (at least) the ethyl (i.e., –C2H5) groups bonded to the Si atoms (i.e., “1,3-diethyl”) of the silazane backbone read on the claimed organic moiety. 
Regarding claims 4 and 5, in view of the rejection of claim 1 set forth above (in particular the rationales for determination of inherency based on obviousness), given that the coating of Akamatsu is substantially identical to Applicant’s claimed and disclosed coating in terms of the silazane monomer species (i.e., 1,3-diethyl-1,1,3,3-tetramethyldisilazane) and the method of forming the coating (coating the monomer(s) on the outer surface of the glass, followed by room temperature drying and/or heating up to 600°C), and given that no other components are required (by either modified Akamatsu or as claimed), it stands to reason that at least some portion of the coating including the polysilazane would have included at least 5 atm.% nitrogen (see MPEP 2112(V) and 2112.01(I), (II)). As set forth above in the rejection of claim 5 under 112(b), the rejection of claim 4 over the art reads on the rejection of claim 5.
Regarding claims 11-14, Akamatsu, as modified, does not explicitly discuss a coefficient of friction exhibited by the coating, nor quantify a degree of light transmission through the coated container. However, in view of the rejections of claim 1 above and the rationales for determination of inherency based on obviousness set forth therein (not repeated herein for the sake of length of the Office Action), in the absence of factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)), there is a reasonable expectation that the coating applied on the outer surface of the glass container of Akamatsu would have inherently exhibited a dynamic coefficient of friction (CoF) of less than or equal to about 0.7 (claim 11); the aforesaid CoF range following a heat treatment at a temperature of at least about 250°C for 30 minutes (claim 12); a light transmission through the coated container greater than or equal to about 55% of an uncoated container for the wavelength range of about 400 to about 700 nm (claim 13); and the aforesaid light transmission range following the aforesaid heat treatment (claim 14). 
Regarding claim 17, the rejection of claim 15 above, and in particular the rationales for determination of inherency based on obviousness set forth therein (see paras. 32-37 above), read on the limitations of claim 17. That is, in the absence of factually-supported objective evidence to the contrary, it is expected that the coating of modified Akamatsu applied on the exterior surface of the glass container, would have comprised at least 50 wt.% of one or more polysilazanes.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu in view of Barroso as applied to claim 1 above, and further in view of Fish (US 2013/0302526; “Fish”) (prev. cited).
Regarding claims 6-8, Akamatsu, as modified, discloses the coated glass container set forth above in the rejection of claim 1 under 35 U.S.C. 103. 
Akamatsu is silent regarding the coating containing a polysiloxane and/or polysilane.
It is noted that Akamatsu discloses that the coating may include additives/components which aid in improving the durability thereof [col. 2, ln. 54-58].
Fish discloses a silicon-based coating for glass substrates [Abstract; 0006, 0007, 0040], including packaging surfaces thereof which require protection from wear and tear and from water [0042]. The coating (and composition from which it is formed) includes a polysilazane, polysiloxane, and a polysilane [0002, 0006, 0015-0017, 0020, 0024, 0028]; is applied by inter alia, dipping or spraying [0037]; and may be cured, i.e., polymerized, by ambient cure at room temperature (or above through additional heating) [0038].
Fish teaches that the coatings are clear, thin, slick, hard, heat and high temperature resistant, and chemical resistant, among other benefits [0006]; and also teaches that the addition of the polysiloxane and polysilane allow for lower concentrations of polysilazane to be utilized, thereby reducing cost, simplifying mixing steps/processes, and decreasing the odor of the finished (coated) products [0006]. 
Akamatsu (as modified above) and Fish are both directed to protective coatings for glass substrates (and packaging articles formed therefrom), wherein said protective coatings include polysilazanes and may be cured at or above room temperature. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a polysiloxane and/or a polysilane in the coating of Akamatsu (i.e., alongside the disilazane as set forth above), as taught by Fish, in order to reduce the cost of the coating by reducing the overall amount of silazane utilized, and/or to decrease the odor resulting from the finished (coated) glass container. 
Per the aforesaid modification, the coating on the outer surface of the glass container of Akamatsu would have been formed from the stated disilazane (and thus included the polysilazane formed therefrom in amounts greater than 15 wt.%), as well as a polysiloxane and/or a polysilane, thereby reading on the limitations of claims 6 and 7. Both of the polysiloxane and the polysilane being included reads on the limitations of claim 8. 
With respect to claim 8 (dependent upon claim 3), given that a copolymer (or otherwise polymeric network) would have resulted from the addition of the polysilane and polysiloxane; given that other components are not required by Akamatsu; and given that the coating is cured at room temperature, the polysilazane copolymer would have been present in the claimed amount of greater than 15 wt.% as described above in the rejection of claim 3.
Additionally or alternatively, Fish teaches that the coating composition may contain as little as 1 wt.% polysiloxane and 1 wt.% polysilane [0007] (see MPEP 2144.05(I)), where it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the aforesaid amounts (or ranges for the aforesaid components disclosed by Fish) in order to have benefited from the cited properties above [0006, 0015], and/or to have increased or decreased the amounts of the aforesaid components (within the disclosed ranges) in order to adjust the degree to which one or more of the desired properties are exhibited by the coating based on the intended end use (see MPEP 2144.05(II)), thereby necessarily resulting in greater than 15 wt.% polysilazane present amongst polysilazane, polysiloxane, and polysilane.
Regarding claims 9 and 10, Akamatsu 9 (as modified) is silent regarding a particular thickness of the coating on the glass container.
Fish teaches that coating (as discussed/set forth above, analogous to that of Akamatsu) resulting from the spraying/dipping (followed by curing) may exhibit a thickness of 1 µm, or even thinner, up to about 75 µm [0037], with the thinnest coating disclosed (in the broad disclosure) being 0.1 µm, where thinner coatings are advantageous in terms of cost and ecologically [0037].
Given the analogous nature between the coatings of Akamatsu and Fish as set forth above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the coating of Akamatsu on the outer surface of the glass container within the range of 0.1 to 75 µm, as taught by Fish, as the aforesaid coating thickness would have been recognized as suitable for coatings intended for glass packaging articles (see MPEP 2144.07), and/or in order to balance both cost and the desired properties which the coating exhibits/provides (as well as the degree thereof) (see MPEP 2144.05(II)). 
Per the aforesaid modification, the coating on the outer surface of the glass container of Akamatsu would have exhibited a thickness of from 0.1 to 75 µm, of which encompasses/overlaps the claimed range of 1 µm or less, thereby rendering said claimed range prima facie obvious (see MPEP 2144.05(I)). As set forth above in the rejection of claim 1, the coating is applied directly on the outer surface of a glass container, thereby reading on “in direct contact with at least a portion of the first surface of the glass container” recited in claim 10. As such, the coated glass container of Akamatsu, as modified above, reads on the limitations of claims 9 and 10. 

Response to Arguments
Applicant’s arguments presented on pp. 6 and 7 of the Remarks filed 14 September 2022 have been addressed above in the “Response to Amendment” section. 
Applicant’s remaining arguments presented on pp. 8-11 of the Remarks have been fully considered but are moot in view of the new grounds of rejection set forth herein in view of newly relied upon prior art to Barroso. In short, based upon the new grounds of rejection, and as evidenced by Applicant’s specification, it is the Examiner’s position that the necessary technical reasoning establishing the inherency of the weight-based amount of polysilazane in the coating of modified Akamatsu has been properly set forth, i.e., the Examiner has met the burden required by MPEP 2112(IV). 
In order to facilitate compact and expedient prosecution, it is respectfully noted that (as cited throughout the grounds of rejection) in order to overcome the grounds of rejection over Akamatsu in view of the teachings of Barroso, Applicant is required to prove that the prior art product would not inherently possess the claimed amount of polysilazane (see MPEP 2112(V); 2145). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782